J-S25044-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE MATTER OF THE ADOPTION OF:           IN THE SUPERIOR COURT OF
H.R.B.                                            PENNSYLVANIA


APPEAL OF: M.A.B., MOTHER                  No. 1834 WDA 2015


            Appeal from the Order entered October 21, 2015,
         in the Court of Common Pleas of Erie County, Orphans’
                  Court, at No(s): 56 in Adoption 2014

IN THE MATTER OF THE ADOPTION OF:           IN THE SUPERIOR COURT OF
D.R.B.                                            PENNSYLVANIA


APPEAL OF: M.A.B., MOTHER                  No. 1835 WDA 2015


           Appeal from the Decree entered October 21, 2015,
         in the Court of Common Pleas of Erie County, Orphans’
                  Court, at No(s): 56A in Adoption 2014

IN THE MATTER OF THE ADOPTION OF:           IN THE SUPERIOR COURT OF
R.J.B.                                            PENNSYLVANIA


APPEAL OF: M.A.B., MOTHER                  No. 1836 WDA 2015


           Appeal from the Decree entered October 21, 2015,
         in the Court of Common Pleas of Erie County, Orphans’
                  Court, at No(s): 56B in Adoption 2014

IN THE MATTER OF THE ADOPTION OF:           IN THE SUPERIOR COURT OF
B.G.B., A/K/A M.B.                                PENNSYLVANIA


APPEAL OF: M.A.B., MOTHER                  No. 1837 WDA 2015


           Appeal from the Decree entered October 21, 2015,
         in the Court of Common Pleas of Erie County, Orphans’
                 Court, at No(s): 56C in Adoption 2014
J-S25044-16



BEFORE: FORD ELLIOTT, P.J.E., MUNDY, and JENKINS, JJ.

MEMORANDUM BY JENKINS, J.:                                FILED JULY 26, 2016

        Appellant, M.A.B. (“Mother”), appeals from the October 21, 2015

decrees involuntarily terminating her parental rights to her children, H.R.B.,

born July of 2012; D.R.B., born October of 2007; R.J.B., III, born September

of 2005; and B.G.B.1, born October of 2004 (collectively, “Children”).2 We

affirm.3

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case, which we incorporate herein. On

September 2, 2014, Erie County Office of Children and Youth (“OCY”) filed

petitions for involuntary termination of parental rights of Mother to Children.

On March 6, 2015, March 31, 2015, and May 6, 2015, the trial court held

hearings on those petitions. Of particular importance, the trial court heard

the testimony of Kenneth Parmerter, an OCY caseworker; Alyssa Beer, an

OCY supervisor; Kim Covatto, a permanency unit OCY caseworker; and

Mother.4 On October 20, 2015, the trial court terminated Mother’s parental

rights to Children pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b).

1
    B.G.B. is also known as M.B.
2
   The parental rights of R.J.B., Jr. (“Father”) to Children were also
terminated involuntarily pursuant to these decrees. Father is not a party to
the instant appeals nor has he filed separate appeals.
3
    On December 10, 2015, this Court consolidated these appeals.
4
 Additionally, the trial court heard testimony from Shawn Wills, a Millcreek
Township police officer; Cory Suchland, an investigator with Auglaize
                                        -2-
J-S25044-16


      On November 20, 2015, Mother timely filed notices of appeal, together

with concise statements of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      Mother raises four questions on appeal:

      1. Did the [trial court] commit an abuse of discretion or error of
         law when it concluded that [OCY] established the grounds for
         termination under 23 Pa.C.S.[] § 2511(a)(1)?

      2. Did the [trial court] commit an abuse of discretion or error of
         law when it concluded that [OCY] established sufficient
         grounds for termination under Pa.C.S.[] § 2511(a)(2)?

      3. Did the [trial court] commit an abuse of discretion or error of
         law when it concluded that [OCY] established sufficient
         grounds for termination under Pa.C.S.[] § 2511(a)(5)?

      4. Did the [trial court] commit an abuse of discretion or error of
         law when it concluded that termination of [Mother’s] parental
         rights was in the [Children’s] best interest?

Mother’s brief at 48, 53, 58, 60-61.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the decree must stand.
      Where a trial court has granted a petition to involuntarily

County, OH, Children’s Services; T.H., Children’s Foster Mother; Nora Lynn
Kreider, a licensed marriage and family therapist; Alicia Twilla, a therapist;
B.G.B.; R.J.B. III; Sara Dieringer, a community support provider for the
Family Resource Center in St. Marys, OH; Jeanne Homan, a mental health
and drug and alcohol counselor at Coleman Behavioral Health in St. Marys,
OH; and Shannon Marabella, a mental health intern at Maryhaven Mental
Health Center.
                                       -3-
J-S25044-16


      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005) (quoting In re C.S., 761
A.2d 1197, 1199 (Pa. Super. 2000)).      In termination cases, the burden is

upon the petitioner to prove by clear and convincing evidence that the

asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated the standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” In re J.L.C. &

J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (quoting In re Diaz, 669 A.2d 372, 375 (Pa. Super. 1995)).

“[I]f competent evidence supports the trial court’s findings, we will affirm

even if the record could also support the opposite result.” In re Adoption

of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (quoting In re: N.C.,

N.E.C., 763 A.2d 913, 917 (Pa. Super. 2000)).        Additionally, this Court

“need only agree with [the trial court’s] decision as to any one subsection in




                                     -4-
J-S25044-16


order to affirm the termination of parental rights.” In re B.L.W., 843 A.2d
380, 384 (Pa. Super. 2004).

      In terminating Mother’s parental rights, the trial court relied upon,

inter alia, Sections 2511(a)(2) and (b) of the Adoption Act, which provide as

follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:
                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child to
             be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be remedied
             by the parent.

                                       ...

           (b) Other considerations.—The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not consider
           any efforts by the parent to remedy the conditions
           described therein which are first initiated subsequent to
           the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      With respect to Section 2511(a)(2), the grounds for termination of

parental rights due to parental incapacity that cannot be remedied are not


                                      -5-
J-S25044-16


limited to affirmative misconduct; “to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties.” In

re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). Parents are required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities. Id. at 340. A child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” In re Z.S.W., 946 A.2d 726, 732 (Pa. Super.

2008).   Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa. Super. 2004).

      On appeal, Mother argues that OCY cannot establish, by clear and

convincing evidence, that she cannot or will not remedy the conditions that

led to Children’s placement.     In her brief, Mother argues that, while OCY

alleged that it had concerns about Mother’s drug and alcohol use, it

presented no evidence to substantiate this concern.        Mother’s Brief at 55.

Mother also argues that she has participated in her own therapy. Id. at 57.

      At the hearing, Mr. Parmerter testified that Mother has made minimal

progress toward alleviating the circumstances which necessitated the

original placement, and that Mother has been minimally compliant with the

permanency plan. N.T., 3/6/15 at 50. Additionally, Mr. Parmerter testified


                                      -6-
J-S25044-16


that Mother did not seek out services until about 60 days into the 90-day

review period.5 Id. at 87. Mr. Parmerter testified that Mother only visited

Children twice during the three-month review period. Id. at 52.

       Ms. Beer testified that she began her attempts to contact Mother via

telephone on October 7, 2013, and that Mother finally returned Ms. Beer’s

phone calls on January 21, 2014. Id. at 106. Ms. Beer testified that, when

questioned why Mother did not contact OCY before that date, Mother

responded that she did not have a good answer to that question.        Id. at

107.     Ms. Beer testified she stressed to Mother the importance of

maintaining contact with Children, as well as with OCY.    Id. at 110.    Ms.

Beer testified that her next telephone conversation with Mother occurred on

March 7, 2014, and that Mother informed Ms. Beer that she was pregnant

and was due to give birth on March 20, 2014. Ms. Beer’s final phone call

with Mother occurred on April 21, 2014. Id. at 115. Ms. Beer testified that

Mother told Ms. Beer that she was unaware that she was required to

maintain contact with OCY regarding Children.       Id. at 117.      Ms. Beer

testified that she had no further contact with Mother. Id. at 118.   The trial

court found that OCY sustained its burden of proof in terminating Mother’s


5
   The trial court ordered Mother to: (1) participate in a psychological
evaluation; (2) submit to a drug and alcohol evaluation; (3) complete an
OCY-approved parenting class; (4) complete an OCY-approved domestic
violence class; (5) obtain safe and stable housing; (6) obtain employment;
and (7) attend appointments and be actively involved in the lives of
Children. N.T., 3/6/15 at 43. OCY offered these services and made referrals
for Mother. Id. at 47-48.
                                    -7-
J-S25044-16


parental rights pursuant to Section 2511(a)(2).            Trial Court Opinion,

10/20/15, at 44.      The trial court noted that Mother’s “behaviors, her

inaction, and her limp explanations to OCY representatives and the [trial]

court illustrate [M]other’s incapacities to parent cannot or will not be

remedied by [M]other.”       Id. at 45.     The trial court found that Mother

demonstrated incapacity, abuse, neglect and refusal with regard to Children.

Id.   The trial court also found that Mother’s “incapacity to follow through

with court ordered services, and her incapacity to engage in services and

comply with the reunification orders in a substantial, consistent, and

meaningful way to achieve reunification with [Children]” illustrates the lack

of a diligent effort to assume full parental responsibilities. Id.

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).            A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340. Instantly, the evidence showed that Mother has

made only a minimal effort to maintain any type of relationship with

Children.    Trial Court Opinion, 10/20/15, at 43.          The evidence also

demonstrated that Mother’s continued incapacity, abuse, neglect or refusal

to parent could not or would not be remedied, despite OCY’s offering of

reasonable efforts to assist in her reunification with Children.


                                      -8-
J-S25044-16


        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record. In re M.G., 855 A.2d at 73-74.

Accordingly, we find that the trial court’s determinations regarding section

2511(a)(2) are supported by sufficient, competent evidence in the record.

        The trial court must also consider how terminating Mother’s parental

rights would affect the needs and welfare of Child pursuant to 23 Pa.C.S. §

2511(b). Pursuant to section 2511(b), the trial court’s inquiry is specifically

directed to a consideration of whether termination of parental rights would

best serve the developmental, physical and emotional needs of the child.

See In re C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005), appeal

denied, 587 Pa. 705, 897 A.2d 1183 (2006).             “Intangibles such as love,

comfort, security, and stability are involved in the inquiry into the needs and

welfare of the child.”      Id. at 1287 (citation omitted).     We have instructed

that the court must also discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently

severing that bond. See id.

        In her brief, Mother argues that OCY did not prove by clear and

convincing evidence that she could not provide a stable home environment

at the present time, or in the near future.         Mother states that she would

characterize her relationship with Children as “good.” Mother’s Brief at 61.

Mother further argues that OCY has not demonstrated that Mother and


                                          -9-
J-S25044-16


Children could not build a stable relationship through family therapy, and

that testimony from both therapists involved indicates that parental

involvement and input would have been therapeutically beneficial.        Id. at

62.

      The trial court found that termination of Mother’s parental rights will

promote stability for Children and is in the best interest of Children. Trial

Court Opinion, 10/20/15, at 49.     Children have not had any contact with

Mother since late July 2014. Id. Children have not inquired about Mother.

Id. All Children are placed in the same foster home. Id. at 48. B.G.B. and

R.J.B. refer to their Foster Mother as their “mom,” and do not want to return

to the care of Mother. Id. Moreover, the trial court found that Children are

doing well and are happy in foster care. Id. at 49.

      Mr. Parmerter testified that R.B.J., III, was standoffish during the visit

with Mother that took place on June 14, 2014, the first time Mother had

seen Children since September of 2013. N.T., 3/6/15, at 54. Mr. Parmerter

testified that he recommended a goal change to adoption because Children

were scared to return to Mother’s care, and that Children were getting

settled into their foster home, were doing well in school, and were receiving

the services they needed. Id. at 55-56. Mr. Parmerter further testified that

Children were progressing well in their foster home, and enjoyed being in

the foster home, and that their needs were being met in the foster home.

Id. at 64.


                                    - 10 -
J-S25044-16


      Ms. Covatto testified that Children are doing well in the foster home.

N.T., 3/6/15, at 134.     Ms. Covatto further testified that Children are very

angry with Mother and do not wish to return to Mother’s care. Id. at 137.

In particular, Ms. Covatto testified that B.G.B. and R.J.B., III, stated that

they hate Mother and were very upset at the thought of returning to

Mother’s care. Id. at 140. Ms. Covatto testified that Children enjoy that

they have a constant home that is not a car or a hotel. Id. Ms. Covatto

concluded that Children would feel more at ease if Mother’s parental rights

were terminated because they would not fear instability any more. Id.

      We have stated that, “[i]n cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists.”   In re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008).       After this

Court’s careful review of the record, we find that the competent evidence in

the record supports the trial court’s determination that there was no bond

between Mother and Children which, if severed, would be detrimental to

Children, and that the termination of Mother’s parental rights would best

serve the needs and welfare of Children. Thus, we will not disturb the trial

court’s determinations. See In re M.G., 855 A.2d at 73-74.

      After a careful review, we affirm the decrees terminating Mother’s

parental rights on the basis of section 2511(a)(2) and (b).

      Decrees affirmed.




                                     - 11 -
J-S25044-16

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/26/2016




                          - 12 -